           Case 3:20-cv-00220-LRH-WGC Document 16 Filed 02/03/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      DEMETRIUS LAMAR BROCK,                          Case No. 3:20-cv-00220-LRH-WGC
5
            Petitioner,
6                                                     ORDER
            v.
7

8     RENEE BAKER, et al.,
9           Respondents.
10

11

12          In this habeas corpus action, after extensions of 65 days, 60 days, 30 days,
13   33 days, and 14 days, the respondents were due to respond to the habeas petition by
14   February 2, 2021. See Order entered April 16, 2020 (ECF No. 3); Order entered
15   July 15, 2020 (ECF No. 6); Order entered September 22, 2020 (ECF No. 8); Order
16   entered November 19, 2020 (ECF No. 10); Order entered December 18, 2020 (ECF
17   No. 12); Order entered January 21, 2021 (ECF No. 14).
18          On February 2, 2021, Respondents filed a motion for extension of time (ECF No.
19   15), requesting a further extension of time, of 14 days, to February 16, 2021, to file their
20   response. Respondents’ counsel states that the extension of time is necessary because
21   of delays caused by the COVID-19 pandemic, and personal reasons.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for an
24   extension of time. The Court will extend the time for the response to March 12, 2021,
25   but will not grant any further extension of this deadline absent extraordinary
26   circumstances.
27   ///
28   ///
                                                  1
           Case 3:20-cv-00220-LRH-WGC Document 16 Filed 02/03/21 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ motion for extension of

2    time (ECF No. 15) is GRANTED. Respondents will have until and including

3    March 12, 2021, to file their response to the petition for writ of habeas corpus.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered April 16, 2020 (ECF No. 3) will remain in

6    effect.

7

8              DATED this 3rd day of February, 2021.

9

10
                                                       LARRY R. HICKS
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
